662 P.2d 308 (1983)
In the Matter of the DEATH of Toyozo Whinney TAKAGI.
Margaret L. TAKAGI, Petitioner,
v.
WILSON FOODS CORPORATION and the Workers' Compensation Court, Respondents.
No. 57125.
Supreme Court of Oklahoma.
April 19, 1983.
*309 Jeffrey Dasovich, Jan Eric Cartwright, Atty. Gen., Oklahoma City, for petitioner.
Murray E. Abowitz, Oklahoma City, for respondents.

MEMORANDUM DECISION
WILSON, Justice.
Upon consideration of the above styled and captioned cause the Court finds:
Certiorari was granted September 13, 1982.
The decision of the Court of Appeals, Division 2, is not in accordance with the applicable decisions of this Court.
It is well settled that it is not the province of the reviewing court to weigh the evidence in a workers' compensation case, or to determine where the preponderance lies. Rather, it examines the record only to ascertain whether the order is supported by any competent evidence. Graves v. Safeway Stores, Inc., 653 P.2d 1236 (Okl. 1982); Wilkinson v. McGehee, 651 P.2d 671, 672 (Okl. 1982); In the Matter of the Death of Sade, 649 P.2d 538, 540 (Okl. 1982); Loggins v. Wetumka Gen. Hosp., 587 P.2d 455, 457 (Okl. 1978); Sooner Const. Co. v. Brown, 544 P.2d 500, 502 (Okl. 1975).
An examination of the record reflects that there is competent evidence to support the en banc order of the Workers' Compensation Court that Petitioner did not suffer an accidental injury arising out of or in the course of his employment.
The opinion of the Court of Appeals, Division 2, should be vacated and en banc order of the Workers' Compensation Court should be reinstated.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT THE OPINION OF THE COURT OF APPEALS, DIVISION 2, BE VACATED, AND THE EN BANC ORDER OF THE WORKERS' COMPENSATION COURT BE REINSTATED.
SIMMS, V.C.J., and IRWIN, LAVENDER, DOOLIN, HARGRAVE and OPALA, JJ., concur.